DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/9/2022 has been entered.
 
Response to Arguments
Applicant’s arguments, see Remarks, filed 2/9/2022, with respect to the rejection(s) of claim(s) 1, 2, 7, and 9 under 35 USC 103 over Bozian have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Chandler et al (US 2018/0119589).
	The Office agrees that Bozian discloses that the downstream part is as most 80% of the length of the filter.  However, Chandler as presently cited discloses a wall flow filter catalyst where the downstream part is 85 to 95% of the total length.


Claim Objections
Claim 2 objected to because of the following informalities:  The first catalyst layer cannot be 40% of the total length yet overlap 5 to 20% of the total length with the second catalyst layer having a length from 85 to 95% of the total length.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 6-7, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chandler et al (US 2018/0119589 which has priority to a provisional application filed 10/28/2016).
Chandler discloses a catalytic wall-flow filter with partial surface coating comprising:
	(1) a wall flow monolith filter comprising a first face, a second face, a filter length defined by the distance from the first face to the second face, a longitudinal direction between the first face and the second face, first and second pluralities of channels extending in the longitudinal direction; wherein the first plurality of channels is open at the first phase and closed at the second face, and the second plurality of channels is open at the second face and closed at the first face;
	(2) a first catalytic material within the pores of the channel of a first zone with a length b that is less than the total length of the porous substrate downstream of a second catalytic material that covers the surface in a second zone (see [0022-0023], Figure 3 and [0113-0115]);
	(3) the second catalytic material overlapping the first zone in an amount of up to 10% of the total length (see [0049]);
	(4) the second catalytic material is present in an amount of up to 15% and up to 25% of the total length of the monolith substrate (see [0050] and [0059]).
	If the overlap is up to 10% and the second zone is 15% to 25% of the total length, then Chandler broadly discloses a range that overlaps with a first zone extending 95% to 85% of the total length of the substrate.  Chandler further discloses that the combinations of the features in the coatings improves soot backpressure, reduce exotherms, improve filter thermal and mechanical durability, protect temperature sensitive catalysts, improve catalyst performance overall and mitigate the potential loss of metals to volatilization (see [0132]).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare a wall-flow filter as disclosed by Chandler where the length of the first zone and the overlap of the first and second zones is in any range overlapping with Chandler including the claimed ranges since Chandler discloses that they produce catalysts with improved backpressure, exotherms, durability and catalyst performance as suggested by Chandler.
	Regarding Claim 2, the second catalytic material is present in an amount of up to 15% and up to 25% of the total length of the monolith substrate (see [0050 and [0059]).
	Regarding Claim 6, Chandler discloses the catalyst where the thickness of the “on-wall” catalyst coting is from 0.1 to 15% of the thickness of the wall upon which the coating is disposed (see [0051]).
	Regarding Claim 7, Chandler further discloses a catalyst material where distributed through the pores substrate means that the material is found within the “majority” of the pores (see [0055]).  One of ordinary skill in the art would therefore recognize that Chandler which discloses distribution through a “majority of pores” to therefore read on a wall-flow filter where the “in-wall” catalyst is in an amount of greater than 50% of the thickness of the wall.
	Regarding Claim 9, the claim language is directed to where the exhaust gas purification catalyst is disposed or to the intended use.  Therefore, the claim language is not limiting.  Furthermore, Chandler discloses a product with all of the necessary structure to be disposed in the exhaust path of a gasoline engine (see Figure 8) and is used in the conversion of NOx, CO, and HC.


Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chandler as applied to Claim 1 and in further view of Tsuji et al (US 2006/0100101).
	As applied to Claim 1, Chandler discloses the catalyst comprising a wall-flow filter comprising a first catalyst layer formed on the surface of the partition walls that extends from the inlet to a length less than the full length and a second catalyst layer formed in the interior of the partition wall in at least a part of the region facing the outlet where the length of the second catalyst layer extends from 85% to 95% of the total length Lw, wherein the length of the first and second catalyst layers are L1 and L2 are within a range Lw < (L1+L2) < 2Lw, and the first and second catalyst layers overlap in a range of 5 to 20% of the total length.
Regarding Claim 8, Chandler further discloses a catalyst system for emission treatment of exhaust gas containing CO, HC, and NOx gases (see [0001-0003]).  Chandler does not explicitly disclose a catalyst comprising Pd in the upstream catalyst layer and Rh in the downstream catalyst layer.
Tsuji discloses a wall flow filter catalyst comprising a first catalytic portion formed on the surface of the cellular wall from the upstream end and a second catalytic portion formed on an inside of the cellular wall from the downstream end (see [0021-0023], [0025] and Figure 2).  Tsuji further discloses the wall flow filter catalyst where the first catalytic metal is at least one selected from Pt, Pd, Rh, Ru, Ir, Au, Ag (see [0029]).  Tsuji further discloses the wall flow filter catalyst where the second catalytic metal is one of Pt, Pd, Rh, Ru, Ir, Au, Ag (see [0030]).  Tsuji therefore discloses the filter catalyst comprising catalytic metals for purifying HC, Co, and NOx that overlaps the presently claimed catalyst comprising Pd in the upstream and Rh in the downstream.  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to use the filter catalyst as disclosed by Chandler where the on-wall catalyst layer comprises Pd and the in wall catalyst layer comprises Rh as disclosed by Tsuji and expect to produce a filter catalyst active for purifying exhaust gases NOx, HC, and CO.

Claim(s) 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chandler as applied to Claim 1 and in further view of Ihara et al (US 4,888,320).
As applied to Claim 1, Chandler discloses the catalyst comprising a wall-flow filter comprising a first catalyst layer formed on the surface of the partition walls that extends from the inlet to a length less than the full length and a second catalyst layer formed in the interior of the partition wall in at least a part of the region facing the outlet where the length of the second catalyst layer extends from 85% to 95% of the total length Lw, wherein the length of the first and second catalyst layers are L1 and L2 are within a range Lw < (L1+L2) < 2Lw, and the first and second catalyst layers overlap in a range of 5 to 20% of the total length.
Regarding Claim 10, Chandler further discloses a catalyst where the coating is an oxidation catalyst.  Chandler does not specifically disclose a base coat layer.
Ihara discloses exhaust gas purification catalysts comprising a base coat and an overcoat impregnated with catalytic components (see Col 1, Ln 65 to Col 2, Ln 23).  Ihara discloses that forming multiple layers improves the uniformity of the coating since corner portions tend to be thick relative to intermediate portions.   Since, Chandler discloses channels having corners and intermediate portions, one of ordinary skill in the art would expect that single coatings would also result in uneven coating of the catalyst layer.  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare the wall flow filter with on wall catalyst as disclosed by Chandler where the catalyst comprises a base coat layer under the on-wall catalyst as disclosed by Ihara to enhance uniformity of the catalytic components on the walls of the channels and improve catalytic activity.
Regarding Claim 11, Ihara discloses base coats and the overcoat comprising alumina (see Col 2, Ln 20-36).
Regarding Claim 12, Ihara discloses the base coat that is 7-10 wt% of the carrier and the overcoat is 30 wt% of the carrier (i.e. where the base coat is 19% to 33% of the thickness of the base coat and the overcoat) (see Col 2, LN 38-42).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL FORREST whose telephone number is (571)270-5833. The examiner can normally be reached Monday-Friday (10AM-6PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally A Merkling can be reached on (571)272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL FORREST/Examiner, Art Unit 1738                                                                                                                                                                                                        9/10/2022